DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Edge (US 20110255101), discloses a method for applying gamut mapping to an input digital image having input color values represented in an input color space. The method involves transforming input color values from an input device independent color space to linear RGB color values for a linear RGB color space, where the linear RGB color space has three color channels, and each color channel having an associated color primary; and wherein the color primaries are defined such that the sides of a corresponding color gamut triangle, when plotted on a CIE chromaticity diagram, are substantially tangential to a spectrum locus curve defining a human visual system color gamut, and such that the opponent color space has desirable hue preserving characteristics. The method has the advantage that saturated colors, particularly blues, retain substantially constant perceived hue when converted to print output using a gamut mapping algorithm to achieve a reduction in color saturation, while retaining the beneficial properties of CIELAB such as preserving saturated appearance of colors. It has the additional advantage that colors in dark regions that are mapped to less saturated colors for print output are converted more smoothly, without harsh breaks, compared to color spaces that use a simple power law for achieving perceptual uniformity. See paragraphs 16-25, 45-51, 54-56 and 61-70.
	Hoof et al. (US 20110013833) discloses a multimedia color management system comprising a color infrastructure transformation engine that further includes a sequential transform component, which is adapted to receive source color content and to create a transform to facilitate mapping the source color content to destination color content. The color infrastructure transformation engine can also include a transform optimization component that is adapted to receive the transform and to create an optimized transform table based on the transform, and a transform execution component that is adapted to receive the optimized transform table and to generate the destination color content based thereon. See par. 6 and 61-69.
	Pettit et al. (US 20080043260) discloses employing a three dimensional perceptual color space to model color gamuts, wherein the perceptual color spaces would be CIELUV and CIELAB, which represent colors in a more uniform manner. Perceptual color spaces represent color gamuts using three distinct axes: hue, lightness, and chroma, which is graphically represented as a 3-D raised relief map that shows the relationship between hue, lightness, and chroma.  The mapping process may be performed on a hue-by-hue basis by mapping corresponding hue slices from the input color gamut to the output color gamut, so that hue is maintained when mapping an input color gamut to a different output color gamut, hence avoiding color shifts between the source and target color gamuts that could result in improper color renditions. See pars. 27-29.
In contrast, Applicant’s claimed invention provides a technique for performing perceptual color enhancement of display systems, by employing an application that models color saturation variations of different hues in the working color space with one or more properties of responses of a human vision system (HVS) to color stimulus. The method enables providing high-performance color enhancement techniques to adopt color-appearance model to separate brightness component of the color from chroma components and enhance saturation component to keep hue and brightness constant, thus avoiding serious hue distortions, improving efficiency and decreasing hardware and processing costs.
With respect to some example claims, claim 1 explicitly discloses a computing device that generates one or more models of color saturation variation of different hues, based on the responses of the HVS to color stimulus; and maps an input color from the source content to an output color in the working color space using the one or more color saturation variation models. 
Additionally, the features of the explicitly claimed limitations of claim 1, and similar limitations of other independent claims of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record, including the Edge, Hoof or the Pettit reference fail to teach, suggests or render obvious, when taking individually or in any combination, all the features as recited in independent claims 1, 10 and 19. As such, Claims 1-20 of the instant application are considered to be novel in view of the prior art of record.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
09/07/2022